DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 2 and 4.
Applicant’s arguments in view of the amendments, see page 7 of the Remarks, filed March 21, 2022, with respect to the objection of the drawings have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see page 7 of the Remarks, filed March 21, 2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed March 21, 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 1-8 have been fully considered and are persuasive.  The the 35 U.S.C. 112 (b) rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Kihara (JP 2007303605 A) in view of Kawagoe (WO 2016052374 A1) in further view of Brunner (US 20090308083 A1).
Regarding Claim 1:
Kihara discloses a liquefied gas receiving pipe cooling method that has:
A method for filling a liquefied gas tank with pressurized liquefied gas from a source of liquefied gas (Paragraph [0001]), comprising:
transferring liquified gas from the source of liquified gas tank (Paragraph [0012]) using a filling apparatus (Paragraphs [0030-0031]) comprising a transfer circuit (Figure 1, the transfer circuit is the cooling device (10)) that is provided with a first pipe (5, Figure 1) for liquid transfer (Paragraph [0031]), a second pipe (11, Figure 1) for gas transfer (Paragraph [0032]), a third 5pipe (7, Figure 1), and a set of valves for controlling flows of fluid in said pipes, the first pipe (5, Figure 1) comprising a first end connected to the source of liquefied gas (Paragraph [0031]) and a second end (5c, Figure 1) connected to the liquefied gas tank (2, Figure 1), the second pipe (11, Figure 1) comprising a first end connected to a gas recovery member (Figure 1, the top of the liquefied gas tank (2) is the gas recovery member), each of the third pipe (7, Figure 1) connecting the first (5, Figure 1) and second 10pipes (11, Figure 1), said method comprising the step of, prior to the transfer of liquefied gas from the source of liquefied gas to the liquefied gas tank, cooling at least part of the transfer circuit (Paragraph [0034]).
	Kihara does not disclose:
A fourth pipe,
the second pipe comprising a first end connected to a gas recovery member and a second end connected to said liquefied gas tank, each of the third and fourth pipes connecting the first and second 10pipes, prior to the transfer of liquefied gas from the source of liquefied gas to the liquefied gas tank, depressurizing the liquefied gas tank and cooling at least part of the transfer circuit, wherein 
said step of depressurizing and cooling comprises transferring pressurized vaporization gas contained in the liquefied gas tank via the second end of the 15second pipe, the third pipe, the first pipe, the fourth pipe, and the first end of the second pipe.
	Kawagoe teaches a liquefied hydrogen transport system that has:
A fourth pipe (6, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kihara to include a fourth pipe as taught by Kawagoe with the motivation to precool the pipes to prevent evaporation of hydrogen.
	Kihara and Kawagoe do not teach:
The second pipe comprising a first end connected to a gas recovery member and a second end connected to said liquefied gas tank, each of the third and fourth pipes connecting the first and second 10pipes, prior to the transfer of liquefied gas from the source of liquefied gas to the liquefied gas tank, depressurizing the liquefied gas tank and cooling at least part of the transfer circuit, wherein 
said step of depressurizing and cooling comprises transferring pressurized vaporization gas contained in the liquefied gas tank via the second end of the 15second pipe, the third pipe, the first pipe, the fourth pipe, and the first end of the second pipe.
	Brunner teaches a method for filling a pressure vessel that has:
The second pipe (17 and 19, Figure 2) comprising a first end (17, Figure 2) connected to a gas recovery member (Paragraph [0025]) and a second end (19, Figure 2) connected to said liquefied gas tank (1, Figure 2); and 
prior to the transfer of liquefied gas from the source of liquefied gas to the liquefied gas tank, depressurizing the liquefied gas tank (Paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kihara and Kawagoe to include second pipe comprising a first end connected to a gas recovery member and a second end connected to said liquefied gas tank and prior to the transfer of liquefied gas from the source of liquefied gas to the liquefied gas tank, depressurizing the liquefied gas tank as taught by Brunner with the motivation to increase the tanks final mass. 
	The prior art fails, does not disclose, or make obvious:
Each of the third and fourth pipes connecting the first and second 10pipes, 
prior to the transfer of liquefied gas from the source of liquefied gas to the liquefied gas tank, depressurizing the liquefied gas tank and cooling at least part of the transfer circuit, wherein 
said step of depressurizing and cooling comprises transferring pressurized vaporization gas contained in the liquefied gas tank via the second end of the 15second pipe, the third pipe, the first pipe, the fourth pipe, and the first end of the second pipe.

The description of the method for filling a liquified gas tank with pressurized gas from a source of liquified gas that has transferring liquified gas, a filling apparatus, a transfer circuit, a first pipe, a second pipe, a third pipe, a fourth pipe, a first end, a second end, a gas recovery member, and a step of depressurizing and cooling, in context of the present application and all other limitations of claim 1 defines a configuration that is not anticipated and not obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mathison (US 20140261874 A1) teaches a hydrogen fuel dispenser that has pre-cooling circuit, a first end, a second end, and cooling of the pipes. 
	Emmer (US 6640554 B2) teaches a portable self-contained liquid natural gas dispensing system that has pressurized vaporization gas, a first pipe, a second pipe, and valves.
Bourgeois (US 20060130925 A1) teaches liquid gas filling that has a liquefied gas tank, a source of liquefied gas, a second pipe, a first pipe, and valves. 
	Goode (US 5465583 A) teaches the liquid methane fueling facility that has a liquefied gas tank, a source of liquefied gas, venting, a second pipe, a first pipe, and valves. 
Allidieres (US 20210364129 A1) teaches a device and method for transferring cryogenic fluid that has a first pipe, a second pipe, a source of liquified gas, and valves. 
Drube (US 6622758 B2) teaches a cryogenic liquid off-loading system that has a first pipe, a second pipe, a source of liquified gas, a gas recovery member, and valves. 
Matheoud (US 20080078188 A1) a device for filling a container that has teaches a first pipe, a second pipe, a source of liquified gas, and valves. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753